Citation Nr: 9934921	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected hammer toe deformity of 
all lesser toes of the right foot, with resection of the head 
of the proximal phalanx, 5th toe.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected hammer toe deformity of 
the lesser toes of the left foot, with resection of the head 
of the proximal phalanx, 5th toe.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 8, 1991 to 
June 24, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the RO.  

The Board notes that in the Notice of Disagreement submitted 
in July 1997, the veteran contended that she was also 
experiencing pain in her leg as a result of her bilateral 
foot disability.  As this issue has not been developed for 
purposes of appellate review, it is referred back to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since June 23, 1993, has the veteran's 
service-connected hammer toe deformity of the lesser toes of 
the right foot, with resection of the head of the proximal 
phalanx, 5th toe, been shown to have been demonstrated by 
more than hammer toe involving all toes, unilateral, without 
clawfoot; moderately severe foot injury has not been shown.  

3.  At no time since June 23, 1993, has the veteran's 
service-connected hammer toe deformity of the lesser toes of 
the left foot, with resection of the head of the proximal 
phalanx, 5th toe, been shown to have been demonstrated by 
more than hammer toe involving all toes, unilateral, without 
clawfoot; moderately severe foot injury has not been shown.  



CONCLUSION OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for the service-connected hammer toe deformity of the 
lesser toes of the right foot, with resection of the head of 
the proximal phalanx, 5th toe, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5282, 5284 
(1999).  

2.  The criteria for an initial evaluation greater than 10 
percent for the service-connected hammer toe deformity of the 
lesser toes of the left foot, with resection of the head of 
the proximal phalanx, 5th toe, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5282, 5284 
(1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


I.  Background

On June 29, 1993, the RO was in receipt of a claim of service 
connection for disability affecting the veteran's feet.  

The report of Medical Examination dated in June 1993 noted 
that the veteran had undergone surgery on the small toes of 
both feet in March 1991.  At the time of the June 1993 
examination, the veteran demonstrated pain on movement of her 
right small toes upwards and downwards; however, there was no 
swelling present.  

In June 1994, the RO granted service connection for resection 
of the head of the proximal phalanx, 5th toes, bilateral, and 
assigned a noncompensable rating.  At the same time, service 
connection for bilateral hammertoes was denied.  The veteran 
subsequently appealed the denial of service connection for 
bilateral hammertoes.  

VA outpatient treatment report from August 1994 noted some 
shortening of the 5th toes with good alignment.  Mild clawing 
of toes 2, 3 and 4, bilaterally, was also demonstrated; 
however, no abnormal calluses were detected on the dorsum of 
the toes or the plantar surfaces of the feet.  There was, 
however, bilateral flattening of the long arch of the feet.  
Gait was described as normal.  X-ray studies of the veteran's 
feet taken in December 1994 revealed hammertoe deformity of 
some of the toes on both feet.  There was also some erosion 
of the bone on the distal end of the proximal phalanx of the 
little toe on the left side.  

In January 1995, the veteran offered testimony at a hearing 
at the RO mainly for the purpose of providing support for her 
claim of service connection for bilateral hammertoes.  At the 
hearing, she also provided insight as to the symptomatology 
that she was experiencing in relation to her bilateral foot 
disability.  According to the veteran, following the surgery 
in 1991, the second, third and fourth toes of her feet began 
to curl under and the fifth toes began to grow inward.  She 
further explained that most of the pain she experienced 
involved the fifth toes of both feet and that the right 
little toe would also become swollen and numb.  

In February 1997, the Board granted service connection for 
hammertoes of both feet.  Subsequently, in May 1997, the RO 
issued a rating decision implementing the grant of service 
connection for hammertoe deformity of all lesser toes of the 
right and left feet, with resection of the head of the 
proximal phalanx, 5th toe, and assigned a rating of 10 
percent, bilaterally, effective on June 29, 1993.  The 
veteran appealed this initial rating on the basis that the 
assigned rating did not reflect the extent of her disability.  

In September 1997, the veteran was afforded a VA examination 
of her feet.  At that time, the veteran reported that since 
the surgery on her feet in March 1991, she had experienced 
pain working up her feet into her ankles, causing swelling of 
her legs and into her lower back.  She also stated that she 
had noticed some deformity of her toes, especially the fifth 
toe of the left foot, which she felt was angling toward the 
other toes.  

The examination revealed evidence of pain which was out of 
proportion to physical findings.  Her fifth toes were noted 
to be shortened consistent with reduction of bone, most 
likely resection of the distal aspect of the proximal phalanx 
of the fifth toes.  These toes were also described as having 
well healed dorsal scars, bilaterally.  There was free 
mobility of the remainder of the proximal interphalangeal 
joint bilaterally, but limited flexion and extension of the 
distal interphalangeal joint of the fifth toes, bilaterally.  
Distally, she had intact sensation and there were no 
callosities present on her fifth toes, bilaterally.  Both 
fifth toes were slightly externally rotated, however, and in 
slight varus position.  The varus position did not look 
abnormal compared to her remaining toes.  She was also noted 
to have moderately rigid hammertoes of the remaining lesser 
toes, with calluses present over the dorsum of the proximal 
interphalangeal and distal interphalangeal joints of most of 
the toes.  There was minimal, if any, bunion formation 
present on the great toes.  The final diagnosis included that 
of status post resection of the distal aspect of the proximal 
phalanx of the fifth toes with good correction of the 
deformity, bilaterally.  Currently with hammertoes of the 
remaining lesser toes on both feet.  These are moderately 
rigid with calluses present dorsally throughout.  X-ray 
studies performed in conjunction with the examination were 
negative, bilaterally.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1999).  

The veteran's bilateral foot disability is currently rated as 
10 percent disabling under the provisions of Diagnostic Code 
5282 for hammertoe affecting all toes, unilateral, without 
clawfoot.  A noncompensable evaluation is established for 
hammertoe involving single toes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  

Other foot injuries are evaluated as 30 percent disabling 
where severe, 20 percent disabling where moderately severe, 
and 10 percent disabling where moderate.  Injuries resulting 
in actual loss of the use of the foot are rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5284.  

Based on the evidence of record, the Board finds that the 
clinical picture demonstrated by the symptomatology affecting 
the veteran's feet has at no time since June 29, 1993, 
evidenced a level of impairment greater than that required 
for a 10 percent evaluation under Diagnostic Code 5282:  
hammer toe affecting all toes, unilateral without claw foot.  
The Board notes, significantly, that the findings on 
examination did not even support the assignment of a 
compensable rating under the appropriate Code, as it 
specifically anticipates hammertoe affecting all toes.  
Furthermore, the veteran has not demonstrated moderately 
severe foot injury.  Consequently, an initial rating in 
excess of 10 percent is not warranted in this case.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, however, at no time since 
June 29, 1993, has the veteran demonstrated a level of 
impairment consistent with an evaluation in excess of 10 
percent for her service-connected bilateral foot disability.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for her service-
connected bilateral hammertoe deformity of the lesser toes of 
the feet, with resection of the heads of the proximal 
phalanxes, 5th toes.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

An initial evaluation in excess of 10 percent for the 
service-connected hammer toe deformity of the lesser toes of 
the right foot, with resection of the head of the proximal 
phalanx, 5th toe is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected hammer toe deformity of the lesser toes of 
the left foot, with resection of the head of the proximal 
phalanx, 5th toe is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

